DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant recites “die” in line 1 where applicant intended “dye.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the sludge concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the anaerobic reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the anaerobic reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (CN 102260009) in view of Guo et al. (CN 103936146).
Chai et al. disclose a method for treating dye wastewater, comprising the following steps:
homogenizing the dye wastewater in a functional equivalent of a equalization tank ([0025, 0046]);
subjecting the homogenized dye wastewater to anaerobic treatment in an anaerobic tank ([0035]); and
subjecting the dye wastewater after the anaerobic treatment to circulating anaerobic-oxic treatment ([0018]). Chai et al. do not disclose a membrane bioreactor (MBR) filled with a quinone-based hollow fiber membrane.
Guo et al. disclose a treatment method comprising a membrane bioreactor (MBR) filled with a quinone-based membrane (abstract; [0009]) in order to, for example, facilitate degradation dye in wastewater.

Per claims 4-11 and 13, Chai et al. do not explicitly disclose the process limitations recited therein. 
Absent a proper showing for the record (e.g., comparative test data) that applicant is able to obtain a new a unexpected result by utilizing by the recited sludge concentrations, hydraulic residence times, dissolved oxygen levels and redox potential, it is the examiner’s position that it would been a routine matter of process design to include the recited sludge concentrations, hydraulic residence times, dissolved oxygen levels and redox potential in order to, for example, facilitate optimum degradation of the dye in the wastewater.

Allowable Subject Matter
Claim 2-3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Per claims 2-3 and 12, while claim 1 is not patentable for the reasons provided .


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/15/21